582 N.E.2d 183 (1991)
142 Ill.2d 663
163 Ill.Dec. 917
PEOPLE State of Illinois, Petitioner,
v.
James WASHINGTON, Respondent.
No. 71873.
Supreme Court of Illinois.
December 4, 1991.

PETITION FOR LEAVE TO APPEAL ALLOWED.
In the exercise of this Court's supervisory jurisdiction, the judgment of the Appellate Court, First District, (210 Ill.App.3d 147, 154 Ill.Dec. 830, 568 N.E.2d 1279, (1990)) is vacated. (People v. Szabo 144 Ill.3d 525, 163 Ill.Dec. 907, 582 N.E.2d 173 (1991)). This cause is remanded to the Appellate Court, First District, for further consideration in light of this Court's decision in Szabo.